Copies certified to this court in due form by the clerk of the court of common pleas cannot be controlled by papers alleged to be the originals filed in that court.Complaint to a justice of the peace for an unlawful sale of intoxicating liquors. The defendant, after conviction in the court of common pleas at February term 1859, moved in arrest of judgment, “ because the record, process and proceedings thereon are so erroneous, informal, illegal and void, that no valid judgment can be rendered thereon,” Bishop, J. overruled the motion, and the defendant alleged exceptions.